DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Eaton Corp (CN202394817U), cited on applicant’s IDS.
Eaton disclosed a relay 100 comprising a housing (18,54); static contact bridges 24, arranged on the housing; a moving contact bridge 26, movably arranged in the housing between a conduction position where the moving contact bridge is conducted with the static contact bridges and a disconnection position where the moving contact bridge is disconnected from the static contact bridges; a pushing mechanism (16,22,32,44), connected with the moving contact bridge and used for pushing the moving contact bridge to move between the conduction position and the disconnection position; and a detection assembly 40, comprising an auxiliary moving contact bridge 48 and an auxiliary static contact bridge 46, wherein the auxiliary moving contact bridge is connected with the pushing mechanism, the auxiliary static contact bridge is arranged on the housing, the auxiliary moving contact bridge is connected with the auxiliary static contact bridge when the moving contact bridge is at the conduction position, and the auxiliary moving contact bridge is disconnected from the auxiliary static contact bridge when the moving .
Allowable Subject Matter
Claims 2 and 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:       
Eaton, cited above, the closest prior art of record, failed to disclose or reasonably suggest, in the claimed combination, wherein the pushing mechanism comprises an upper end and a lower end, the upper end of the pushing mechanism is arranged inside the housing, and the lower end of the pushing mechanism is arranged outside the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837